Citation Nr: 0944755	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-25 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral hearing loss.

3.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease (DJD) of the left 
knee.

4.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to 
January 1960.

This appeal comes to the Board of Veterans' Appeals (Board) 
from two rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee: a 
July 2007 rating decision, which, inter alia, denied service 
connection for glaucoma; and granted service connection for 
bilateral hearing loss and assigned a 10 percent disability 
rating, granted service connection for tinnitus and assigned 
a 10 percent disability rating and granted service connection 
for DJD of the left knee and assigned a 10 percent disability 
rating; and a March 2008 rating decision, which, inter alia, 
continued the denial of service connection for glaucoma and 
the disability ratings for bilateral hearing loss, tinnitus 
and DJD of the left knee, and denied entitlement to a TDIU.  

As support for his claim, the Veteran and his wife provided 
testimony before the undersigned Veterans Law Judge at a 
videoconference hearing in October 2009.  The transcript of 
the hearing has been associated with the claims file and has 
been reviewed.  

The issues of entitlement to service connection for glaucoma 
and to an initial disability rating in excess of 10 percent 
for bilateral hearing loss and to an initial disability 
rating in excess of 10 percent for DJD of the left knee are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

In an October 2009 hearing before the undersigned Veterans 
Law Judge, and prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal concerning his claims 
for entitlement to an initial disability rating in excess of 
10 percent for tinnitus and a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met concerning the issues of entitlement 
to an initial rating in excess of 10 percent for tinnitus and 
a TDIU.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b),(c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a) (West 2002).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board. Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 
C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. 
§ 20.204(c). 

Concerning the claims of entitlement to an initial rating in 
excess of 10 percent for tinnitus and a TDIU, the Veteran 
submitted a VA Form 9 in August 2008, perfecting his appeal 
as to these issues.

However, in October 2009, the Veteran testified under oath 
before the undersigned Veterans Law Judge and expressed his 
wish to withdraw his appeal as to these issues.  The 
transcript has been reduced to writing and is of record.  See 
Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (holding that 
testimony at a hearing, once reduced to writing, can be 
construed as an NOD).

As the appellant has withdrawn his appeal as to the issues of 
entitlement to an initial rating in excess of 10 percent for 
tinnitus and a TDIU, there remain no allegations of errors of 
fact or law for appellate consideration concerning these 
issues.  The Board therefore has no jurisdiction to review 
the issues.  Accordingly, these issues are dismissed.





ORDER

The appeal concerning the issues of entitlement to an initial 
rating in excess of 10 percent for tinnitus and a TDIU is 
dismissed.


REMAND

Before addressing the merits of the issues currently on 
appeal, the Board finds that additional development of the 
evidence is required.

First, with regard to the Veteran's glaucoma, he indicated 
during an October 2009 videoconference hearing that he was 
diagnosed with, and began receiving treatment for, glaucoma a 
few months after his discharge from the military in January 
1960.  See videoconference hearing transcript dated in 
October 2009.  Although the Veteran also indicated that he 
has tried for a few years, to no avail, to obtain the private 
treatment records dated from January 1960 to January 1961, 
which are pertinent to the date of his diagnosis, he also has 
indicated that he has continuously received treatment from 
several other physicians for his glaucoma since his diagnosis 
in 1960.  Further, he has reported that his private treatment 
physician provided a nexus between his glaucoma and his 
military service.  However, a review of the claims file 
reveals that the RO has not attempted to obtain any such 
private treatment records from any of the Veteran's former 
treating physicians.  

Additionally, with regard to the Veteran's bilateral hearing 
loss and DJD of the left knee, no post-service VA or private 
treatment records have been associated with the claims file 
after October 2008.  

In both regards, VA's duty to assist pertains to obtaining 
records of the Veteran's relevant VA medical treatment.  38 
U.S.C.A. § 5103A(c)(2); 38 C.F.R. 
§§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is charged with constructive knowledge of 
evidence generated by VA).  VA also has a duty to make 
reasonable efforts to obtain relevant records, including 
private records that the claimant adequately identifies, and 
notify the claimant of such efforts whenever it is unable to 
obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Because any record of treatment for these 
disabilities would be relevant to the Veteran's claims for 
service connection and for higher initial ratings, the RO 
should attempt to obtain these records, and, if they no 
longer exist, must make this express declaration to confirm 
that further attempts to obtain them would be futile.  The 
Veteran also has to be apprised of this.

Second, a VA examination is needed to determine the current 
nature, severity, and etiology of the Veteran's glaucoma.  
The Veteran asserts that he was diagnosed with glaucoma 
shortly after discharge from service, and has required 
treatment for his eye disorder since his diagnosis in 1960.  
See NOD dated in March 2008, VA Form 9 dated in August 2008, 
and videoconference hearing transcript dated in October 2009.  

In this regard, service connection requires competent 
evidence showing (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 
252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Furthermore, disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Additionally, in disability compensation (service-connection) 
claims, VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

Here, a review of STRs indicates that no complaints of, or 
treatment for, glaucoma or any eye disorder during service.  
Moreover, the Veteran's separation examination in December 
1959 revealed normal vision and no problems with his eyes.  

However, post-service, the Veteran contends that he was 
diagnosed with glaucoma within a few months of discharge from 
service in January 1960.  He also has submitted several lay 
statements, including from his sister, former wife, and a 
former employee, attesting to a diagnosis of glaucoma shortly 
after service.  In this regard, the Veteran, his family 
members, and his former employee are competent to provide 
testimony regarding the symptomatology the Veteran 
experienced and the treatment he received.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Such lay testimony should be 
taken into account in the adjudication of a claim for service 
connection.     
  
Thus, in light of competent testimony of a diagnosis of, and 
treatment for, glaucoma since shortly after service, a 
current diagnosis of, and treatment for glaucoma, and the 
decision reached in McLendon, supra, by the United States 
Court of Appeals for Veterans Claim (Court) a comprehensive 
VA medical examination and opinion are needed to determine 
the exact nature and etiology of the Veteran's glaucoma and 
whether any current glaucoma is traceable back to his 
military service.  

Finally, VA examinations are needed to determine the current 
levels of severity and conditions of the Veteran's service-
connected bilateral hearing loss and DJD of the left knee.  
With regard to his bilateral hearing loss, the Veteran has 
complained of worsening symptoms, such as inability to hear 
another person without turning his head and wearing his 
hearing aids.  See, e.g., videoconference hearing transcript 
dated in October 2009.  With regard to his DJD of the left 
knee, the Veteran also has complained of worsening symptoms, 
such as frequent falling, instability, giving way, pain, 
swelling, and use of a cane for walking.  See videoconference 
hearing transcript dated in October 2009.  All of these 
symptoms may be indications that his disabilities have 
worsened, and examinations are needed to determine whether 
this is the case.  

Furthermore, the Veteran's last VA examinations for these 
disabilities were in June 2007, more than two years ago, and 
more current examinations would be helpful in deciding his 
appeal, particularly because the Veteran has complained of 
worsening symptoms.  See videoconference hearing transcript 
dated in October 2009.  See also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (determining that the Board should have 
ordered a contemporaneous examination of the veteran because 
a 23-month-old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
the record does not adequately reveal the current state of 
claimant's disability, fulfillment of the statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the last examination).    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the Veteran to ascertain 
whether he had any relevant treatment for 
his bilateral hearing loss and DJD of the 
left knee at a VA facility since October 
2008.  If so, obtain all pertinent records 
of any medical treatment for the Veteran's 
bilateral hearing loss and DJD of the left 
knee from the appropriate VA Medical 
Center (VAMC) dated from October 2008 to 
the present.  Also contact the Veteran to 
identify all private physicians from whom 
he received his diagnosis of, and 
treatment for, his glaucoma since his 
discharge from service in January 1960.  
If any private treatment records exist, 
the RO also should ask the Veteran to 
provide authorization of release for these 
records and obtain them or ask the Veteran 
to submit such records.  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file. 

2.  Arrange for the Veteran to undergo a 
VA examination of his eyes, by an 
appropriate specialist, to determine the 
nature, severity, and etiology of any 
current glaucoma.  The examination should 
include any necessary diagnostic testing 
or evaluation, and the examination report 
should include a discussion of the extent 
of impairment, if any, of visual acuity or 
field loss.  The claims file must be made 
available for review of the Veteran's 
pertinent medical and other history, 
particularly records regarding the date of 
diagnosis of glaucoma and any relevant 
treatment and medical opinions concerning 
the relationship between his glaucoma and 
his military service.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion responding to the following 
questions:

(a)  Does the Veteran currently have 
glaucoma?

 (b)  If so, is it at least as likely as 
not that the Veteran's current glaucoma is 
the result of his military service? 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

3.  Also arrange for the Veteran to 
undergo a VA examination, by an 
appropriate specialist, to determine the 
current severity of his bilateral hearing 
loss.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical history, including, 
in particular, the records of his recent 
treatment.

The examination should include any 
necessary diagnostic testing or 
evaluation, particularly audiometric 
studies, to determine the current severity 
of his bilateral hearing loss.  
Specifically, these studies should include 
puretone audiometric studies at the 
frequencies of 1000, 2000, 3000, and 4000 
Hertz and a controlled speech 
discrimination test (Maryland CNC).  The 
results of the audiometric studies should 
be specifically indicated.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate the 
extent and severity of the Veteran's 
current bilateral hearing loss, whether 
the Veteran's bilateral hearing loss has 
worsened, and indicate the effect the 
Veteran's bilateral hearing loss has on 
his ability to obtain and maintain gainful 
employment.  

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

4.  Finally, schedule the Veteran for a VA 
orthopedic examination, by an appropriate 
specialist, to determine the current 
nature and severity of his DJD of the left 
knee.  The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical history, including, 
in particular, any records of recent 
treatment.

The examination must include range of 
motion findings.  The examiner is asked to 
identify and describe any current 
symptomatology, including instability, any 
functional loss associated with the knee 
disability due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse, pain on pressure or 
manipulation, and muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the left knee, or when, 
for example, the Veteran's symptoms are 
most problematic ("flare-ups").  
If there is no objective evidence of these 
symptoms, the examiner should so state.

Finally, the examiner should indicate the 
effect the Veteran's DJD of the left knee 
has on his ability to obtain and maintain 
gainful employment.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for a 
higher rating.  

5.  After completion of the above, 
readjudicate the Veteran's claim for 
service connection for glaucoma, claim for 
an initial disability rating in excess of 
10 percent for bilateral hearing loss, and 
claim for an initial disability rating in 
excess of 10 percent for DJD of the left 
knee, in light of the physical 
examinations provided to him and any 
additional medical evidence received since 
the supplemental statement of the case 
(SSOC) in December 2008.  If the claims 
are not granted to the Veteran's 
satisfaction, send him and his 
representative another SSOC.  It must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
The Veteran should be given an opportunity 
to respond to the SSOC before returning 
the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



